Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

PLY GEM HOLDINGS, INC.

and the STOCKHOLDERS named herein

 

 

Dated: May 22, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.(a)

  Definitions      1      (b)    Interpretation      6   

2.

  General; Securities Subject to this Agreement      7      (a)    Grant of
Rights      7      (b)    Registrable Securities      7      (c)    Holders of
Registrable Securities      7      (d)    Transfer of Registration Rights      8
  

3.

  Demand Registration      8      (a)    Request for Demand Registration      8
     (b)    Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration      9      (c)    Effective Demand Registration      10      (d)
   Expenses      10      (e)    Underwriting Procedures      10      (f)   
Selection of Underwriters      10      (g)    Withdrawal      11   

4.

  Incidental or “Piggy-Back” Registration      11      (a)    Request for
Incidental or “Piggy-Back” Registration      11      (b)    Expenses      12   

5.

  Form S-3 Registration      12      (a)    Request for a Form S-3 Registration
     12      (b)    Form S-3 Underwriting Procedures      13      (c)   
Limitations on Form S-3 Registrations      14      (d)    Expenses      14     
(e)    Automatic Shelf Registration Statement      15      (f)    Shelf
Take-Downs      15   

6.

  Hedging Transactions      16   

7.

  Holdback Agreements      17      (a)    Restrictions on Public Sale by
Designated Stockholders      17      (b)    Restrictions on Public Sale by the
Company      17   

8.

  Registration Procedures      18      (a)    Obligations of the Company      18
     (b)    Seller Requirements      22      (c)    Notice to Discontinue     
22      (d)    Registration Expenses      22   

9.

  Indemnification; Contribution      23      (a)    Indemnification by the
Company      23   

 

i



--------------------------------------------------------------------------------

     Page     (b)    Indemnification by Designated Stockholders      24      (c)
   Conduct of Indemnification Proceedings      24      (d)    Contribution     
25   

10.

  Rule 144      26   

11.

  Miscellaneous      26      (a)    Stock Splits, etc.      26      (b)    No
Inconsistent Agreements      26      (c)    Remedies      26      (d)   
Amendments and Waivers      26      (e)    Notices      27      (f)    Permitted
Assignees; Third Party Beneficiaries      27      (g)    Counterparts      27   
  (h)    Headings      27      (i)    Governing Law      27      (j)   
Jurisdiction      28      (k)    Waiver of Jury Trial      28      (l)   
Severability      28      (m)    Rules of Construction      28      (n)   
Entire Agreement      29      (o)    Further Assurances      29      (p)   
Other Agreements      29   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of May 22, 2013, by and among Ply Gem
Holdings, Inc., a Delaware corporation (the “Company”), and the stockholders
that are party to this Agreement from time to time, as set forth on the
signature page hereto (each, a “Designated Stockholder”).

WHEREAS, on or prior to the date hereof, the Designated Stockholders have
purchased or otherwise acquired shares of the Company’s Common Stock, par value
$0.01 (the “Common Stock”) and/or have been issued options to purchase shares of
Common Stock.

WHEREAS, the Company desires to provide for, among other things, the grant of
registration rights with respect to the Registrable Securities (as hereinafter
defined) to the Designated Stockholders.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. (a) Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. The term “affiliated” shall have the
correlative meaning. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to a Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

“Agreement” means this Registration Rights Agreement as the same may be amended,
supplemented or modified in accordance with the terms hereof.

“Approved Underwriter” has the meaning set forth in Section 3(f) hereof.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Board of Directors” means the Board of Directors of the Company (or any duly
authorized committee thereof).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination, (a) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street

 

1



--------------------------------------------------------------------------------

Journal (National Edition) or, if no such closing price on such date is
published in The Wall Street Journal (National Edition), the average of the
closing bid and asked prices on such date, as officially reported on the
principal national securities exchange on which the Registrable Securities are
then listed or admitted to trading; or (b) if the Registrable Securities are not
listed or admitted to trading on any national securities exchange, the last sale
price or, if such last sale price is not reported, the average of the high bid
and low asked prices on the automatic quotation system on which the Registrable
Securities are then listed, as reported by Bloomberg Financial Markets (or any
successor thereto); or (c) if on any such date the Registrable Securities are
not quoted on any such automatic quotation system, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in the Registrable Securities selected by the Company; or (d) if none of (a),
(b) or (c) is applicable, a market price per share determined in good faith by
the Board of Directors. If trading is conducted on a continuous basis on any
exchange, then the closing price shall be as set forth at 4:00 P.M. New York
City time.

“CI Partnerships” means Caxton-Iseman (Ply Gem), L.P. and Caxton-Iseman (Ply
Gem) II, L.P.

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

“Common Stock” means (i) the Common Stock, (ii) any other common stock of the
Company, (iii) any securities of the Company or any successor or assign of the
Company into which such stock described in clauses (i) or (ii) is reclassified
or reconstituted or into which such stock is converted or otherwise exchanged in
connection with a combination of shares, recapitalization, merger, sale of
assets, consolidation or other reorganization or otherwise or (iv) any
securities received as a dividend or distribution in respect of the securities
described in clauses (i), (ii) and (iii) above.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the Company or used or referred to by the Company in connection
with an offering of Registrable Securities.

“Company Underwriter” has the meaning set forth in Section 4(a) hereof.

“Demand Registration” has the meaning set forth in Section 3(a) hereof.

“Designated Stockholder” has the meaning set forth in the preamble to this
Agreement.

“Designated Stockholders’ Counsel” has the meaning set forth in
Section 8(a)(i) hereof.

“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
promulgated under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale of such securities (including, without
limitation, a contract of sale).

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 5(f) hereof.

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including, without limitation, any forward contract, equity swap,
put or call, put or call equivalent position, collar, non-recourse loan, sale of
exchangeable security or similar transaction. For the avoidance of doubt, the
following transactions shall be deemed to be Hedging Transactions:

(a) transactions by a Designated Stockholder in which a Hedging Counterparty
engages in short sales of Registrable Securities pursuant to a Prospectus and
may use Registrable Securities to close out its short position;

(b) transactions pursuant to which a Designated Stockholder sells short
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;

(c) transactions by a Designated Stockholder in which the Designated Stockholder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

(d) a loan or pledge of Registrable Securities to a Hedging Counterparty who may
then become a selling stockholder and sell the loaned securities or, in an event
of default in the case of a pledge, sell the pledged securities, in each case,
in a public transaction pursuant to a Prospectus.

“Incidental Registration” has the meaning set forth in Section 4(a) hereof.

 

3



--------------------------------------------------------------------------------

“Incidental Registration Notice” has the meaning set forth in Section 4(a)
hereof.

“Indemnified Party” has the meaning set forth in Section 9(c) hereof.

“Indemnifying Party” has the meaning set forth in Section 9(c) hereof.

“Initial Public Offering” means an initial underwritten public offering of the
shares of Common Stock of the Company pursuant to an effective Registration
Statement filed under the Securities Act.

“Initiating Holders” means Caxton-Iseman (Ply Gem), L.P. and Caxton-Iseman (Ply
Gem) II, L.P. (or if such partnerships are dissolved, Rajaconda Holdings, Inc.).

“Initiating Shelf Holder” has the meaning set forth in Section 5(f) hereof.

“Inspector” has the meaning set forth in Section 8(a)(i) hereof.

“IPO Pricing Date” means the date upon which the Company prices the Initial
Public Offering.

“Liability” has the meaning set forth in Section 9(a) hereof.

“Lock-Up Agreement” means, with respect to each Designated Stockholder, the
lock-up agreement entered into by such Designated Stockholder with the
underwriters of the Initial Public Offering.

“Majority Designated Stockholders” means beneficial owners of Registrable
Securities representing more than 50% of the total number of outstanding
Registrable Securities.

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding
thirty days on which the national securities exchanges are open for trading;
provided, however, that if the Closing Price is determined pursuant to clause
(d) of the definition of Closing Price, the “Market Price” means such Closing
Price on the date of determination.

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 5(f) hereof.

“Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 5(f) hereof.

“Permitted Assignee” means, with respect to any Person, to the extent
applicable, (i) such Person’s parents, spouse, siblings, siblings’ spouses,
children (including stepchildren and adopted children), children’s spouses,
grandchildren or grandchildren’s spouses thereof (“Family Members”), (ii) a
corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Person, such Person’s
Affiliates and/or such Person’s Family Members, (iii) a trust, the beneficiaries
of which are such Person and/or such Person’s Family Members, (iv) such Person’s
heirs, executors, administrators, estate or a trust

 

4



--------------------------------------------------------------------------------

under such Person’s will, (v) an entity described in Section 501(c)(3) of the
United States Internal Revenue Code of 1986, as amended, that is established by
such Person, (vi) any Affiliate of such Person, (vii) any Person to whom such
Person transfers Registrable Securities representing at least 1% of the
outstanding Common Stock as of the date of such transfer and (viii) if such
Person is a corporation, partnership or limited liability company, any
wholly-owned subsidiary of such entity or the direct or indirect partners,
members, stockholders or Affiliates of such entity.

“Permitted Withdrawal” has the meaning set forth in Section 3(g) hereof.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

“Pledgee” has the meaning set forth in Section 2(d)(i) hereof.

“Prospectus” means the prospectus related to any Registration Statement
(including, without limitation, a prospectus or prospectus supplement that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.

“Records” has the meaning set forth in Section 8(a)(viii) hereof.

“Registrable Securities” means, subject to Section 2(b) and
Section 2(d)(i) hereof, any and all shares of Common Stock now or hereafter
owned by the Designated Stockholders or issuable upon conversion or exchange of
any convertible or exchangeable securities or exercise of any warrants or
options now or hereafter held by any of the Designated Stockholders.

“Registration Expenses” has the meaning set forth in Section 8(d) hereof.

“Registration Statement” means a registration statement filed pursuant to the
Securities Act.

“S-3 Initiating Holders” means Caxton-Iseman (Ply Gem), L.P. and Caxton-Iseman
(Ply Gem) II, L.P. (or if such partnerships are dissolved, Rajaconda Holdings,
Inc.).

“S-3 Participating Stockholders” has the meaning set forth in Section 5(a)
hereof.

“S-3 Registration” has the meaning set forth in Section 5(a) hereof.

“Seasoned Issuer” means an issuer eligible to use Form S-3 or F-3 for a primary
offering of securities in reliance on General Instruction I.B.1 to such Form.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

5



--------------------------------------------------------------------------------

“Shelf Take-Down” has the meaning set forth in Section 5(f) hereof.

“Specified Period” means, (i) with regard to the period after the effective date
of the Registration Statement for an Initial Public Offering, 180 days; and
(ii) with regard to the period after the effective date of a Registration
Statement for an offering other than an Initial Public Offering, 90 days;
provided that, in each case, if (i) the Company issues an earnings release or
other material news or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of such period or (ii) prior to the
expiration of such period, the Company announces that it will release earnings
results during the 16-day period beginning upon the expiration of such period,
then to the extent necessary for a managing or co-managing underwriter of a
registered offering required hereunder to comply with NASD Rule 2711(f)(4), such
period shall be extended until 18 days after the earnings release or the
occurrence of the material news or event, as the case may be; provided, further,
that, in each case, the Specified Period with respect to any offering will end
on the first date on which the underwriters of such offering have released the
Company and all Designated Stockholders from the lock-up agreements entered into
in connection with such offering.

“underwritten public offering” of securities means a public offering of such
securities registered under the Securities Act in which an underwriter,
placement agent or other intermediary participates in the distribution of such
securities, including, without limitation, a Hedging Transaction in which a
Hedging Counterparty participates.

“Underwritten Shelf Take-Down” has the meaning set forth in Section 5(f) hereof.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in Section 5(f)
hereof.

“Valid Business Reason” has the meaning set forth in Section 3(a) hereof.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to use Form S-3 to register a primary offering of securities in
reliance on General Instruction I.B.1 to such Form.

(b) Interpretation. For purposes of this Agreement, unless otherwise noted:

(i) All references to laws, rules, regulations and forms in this Agreement shall
be deemed to be references to such laws, rules, regulations and forms, as
amended from time to time or, to the extent replaced, the comparable successor
laws, rules, regulations and forms thereto in effect at the time.

(ii) All references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successor thereto.

 

6



--------------------------------------------------------------------------------

(iii) All references to agreements and other contractual instruments shall be
deemed to be references to such agreements or other instruments as they may be
amended, waived, supplemented or modified from time to time.

(iv) All references to any amount of securities (including Registrable
Securities) shall be deemed to be a reference to such amount measured on an
as-converted or as-exercised basis.

(v) If either of the CI Partnerships is dissolved or effects any distribution of
25% or more of the Registrable Securities then held by such partnership,
(A) Rajaconda Holdings, Inc. shall have the sole right to make all decisions
with respect to any Registrable Securities that were distributed by such CI
Partnership as if it is the Designated Stockholder of such Registrable
Securities, including, without limitation, the right to make a request any
Demand Registration under Section 3, the right to make a request any Incidental
or “Piggy-Back” Registrations under Section 4, the right to initiate any shelf
registration statement on Form S-3 and any offering or sale with respect to any
Registrable Securities included in any shelf registration statement under
Section 5 and the right to consent or approve any amendment to this Agreement or
any waiver of any provision of this Agreement under Section 11 and (B) for
purposes of clause (A) and otherwise under this Agreement, the amount of
Registrable Securities deemed to be held by Rajaconda Holdings, Inc. shall be
the amount of Registrable Securities distributed by the CI Partnerships less any
amount of Registrable Securities transferred or sold by the distributees or
their Permitted Transferees.

2. General; Securities Subject to this Agreement.

(a) Grant of Rights. The Company hereby grants registration rights to the
Designated Stockholders upon the terms and conditions set forth in this
Agreement.

(b) Registrable Securities. For the purposes of this Agreement, Registrable
Securities held by any Designated Stockholder will cease to be Registrable
Securities, when (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the
Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) in the opinion of counsel reasonably
satisfactory to the Company, the entire amount of the Registrable Securities
held by any Designated Stockholder may be sold in a single sale, without any
limitation as to volume or manner of sale pursuant to Rule 144 promulgated under
the Securities Act or (iii) the Registrable Securities have ceased to be
outstanding.

(c) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into
or exercisable or exchangeable for, Registrable Securities whether or not such
purchase, conversion, exercise or exchange has actually been effected. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company may act
upon the basis of the instructions, notice or election received from the
registered owner of such Registrable Securities. Registrable Securities issuable
upon exercise of an option or upon conversion, exercise or exchange of another
security shall be deemed outstanding for the purposes of this Agreement.

 

7



--------------------------------------------------------------------------------

(d) Transfer of Registration Rights.

(i) Each Designated Stockholder may transfer or pledge Registrable Securities
with the associated registration rights under this Agreement (including
transfers occurring by operation of law or by reason of intestacy) to a
Permitted Assignee or a pledgee (“Pledgee”) only if (1) such Permitted Assignee
or Pledgee agrees in writing to be bound as a Designated Stockholder by the
provisions of this Agreement, such agreement being substantially in the form of
Annex A hereto, and (2) (A) immediately following such transfer or pledge, the
further disposition or transfer of such Registrable Securities by such Permitted
Assignee or Pledgee would be restricted under the Securities Act and, in the
opinion of counsel reasonably satisfactory to the Company, the entire amount of
all such Registrable Securities could not be sold in a single sale, without any
limitation as to volume or manner of sale pursuant to Rule 144 promulgated under
the Securities Act or (B) such Permitted Assignee, together with its Affiliates,
beneficially owns Registrable Securities representing more than 1% of the
outstanding shares of Common Stock as of the date of such transfer. Upon any
transfer or pledge of Registrable Securities other than as set forth in this
Section 2(d), such securities shall no longer constitute Registrable Securities,
except that any Registrable Securities that are pledged or made the subject of a
Hedging Transaction, which Registrable Securities are not ultimately disposed of
by the Designated Stockholder pursuant to such pledge or Hedging Transaction
shall be deemed to remain “Registrable Securities,” notwithstanding the release
of such pledge or the completion of such Hedging Transaction.

(ii) Subject to Section 2(b) hereof, if a Designated Stockholder assigns its
rights under this Agreement in connection with the transfer of less than all of
its Registrable Securities, the Designated Stockholder shall retain its rights
under this Agreement with respect to its remaining Registrable Securities. If a
Designated Stockholder assigns its rights under this Agreement in connection
with the transfer of all of its Registrable Securities, such Designated
Stockholder shall have no further rights or obligations under this Agreement,
except under Section 9 hereof in respect of offerings in which it participated.

3. Demand Registration.

(a) Request for Demand Registration. To the extent permitted by applicable law
and regulations, at any time, the Initiating Holders may make a written request
to the Company to register, and the Company shall register, under the Securities
Act (other than pursuant to a Registration Statement on Form S-4 or S-8), in
accordance with the terms of this Agreement (a “Demand Registration”), the
number of Registrable Securities stated in such request; provided, however, that
the Company shall not be obligated to effect (i) more than five such Demand
Registrations, (ii) a Demand Registration if the Initiating Holders propose to
sell Registrable Securities in such Demand Registration at an anticipated
aggregate offering price (calculated based upon the Market Price of the
Registrable Securities on the date on which the Company receives the written
request for such Demand Registration) to the public of less than $20,000,000
(calculated prior to any reduction by an underwriter pursuant to Section 3(e))
unless such Demand Registration includes all of the then-outstanding Registrable
Securities or (iii) any

 

8



--------------------------------------------------------------------------------

such Demand Registration within the Specified Period (or such shorter period as
the Company may determine in its sole discretion) after the effective date of
any other Registration Statement of the Company (other than a Registration
Statement on Form S-4 or S-8). In addition, if (1) the Board of Directors, in
its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially impede,
delay or interfere with any proposed financing, offer and sale of securities,
acquisition, merger, tender offer, business combination, corporate
reorganization or other significant transaction involving the Company or because
such registration would require the Company to disclose material nonpublic
information that would not otherwise be required to be disclosed under
applicable law and (2) the Company has a bona fide business purpose for
preserving the confidentiality of such proposed transaction or information (a
“Valid Business Reason”), (x) the Company may postpone filing a Registration
Statement (but not the preparation of the Registration Statement) relating to a
Demand Registration until such Valid Business Reason no longer exists, but in no
event for more than sixty days after the date when the Demand Registration was
requested or, if later, after the occurrence of the Valid Business Reason and
(y) in case a Registration Statement has been filed relating to a Demand
Registration, the Company may postpone amending or supplementing such
Registration Statement (in which case, if the Valid Business Reason no longer
exists or if more than sixty days have passed since such postponement, the
Initiating Holders may request a new Demand Registration (which request shall
not be counted as an additional Demand Registration for purposes of clause
(i) above) or request the prompt amendment or supplement of such Registration
Statement). The Company shall give written notice to all Designated Stockholders
of its determination to postpone filing, amending or supplementing a
Registration Statement and of the fact that the Valid Business Reason for such
postponement no longer exists, in each case, promptly after the occurrence
thereof. Notwithstanding anything to the contrary contained herein, the Company
may not postpone a filing, amendment or supplement under this Section 3(a) due
to a Valid Business Reason (i) for more than 90 days in any twelve-month period
or (ii) for more than 60 days in any rolling 90-day period. Each request for a
Demand Registration by the Initiating Holders shall state the type and amount of
the Registrable Securities proposed to be sold and the intended method of
disposition thereof.

(b) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration. Any
Designated Stockholder which has not requested a registration under Section 3(a)
hereof may, pursuant to this Section 3(b), offer its Registrable Securities
under any Demand Registration. The Company shall (i) as promptly as practicable,
but in no event later than five Business Days after the receipt of a request for
a Demand Registration from the Initiating Holders, give written notice thereof
to all of the Designated Stockholders (other than Initiating Holders), which
notice shall specify the type and number of Registrable Securities subject to
the request for Demand Registration and the intended method of disposition of
such Registrable Securities, and (ii) subject to Section 3(e) hereof, include in
the Registration Statement filed pursuant to the Demand Registration all of the
Registrable Securities held by such Designated Stockholders from whom the
Company has received a written request for inclusion therein within ten Business
Days of the date on which the Company sent the written notice referred to in
clause (i) above. Each such request by such Designated Stockholders shall
specify the type and number of Registrable Securities proposed to be registered.
The failure of any Designated Stockholder to respond within such ten Business
Day period referred to in clause

 

9



--------------------------------------------------------------------------------

(ii) above shall be deemed to be a waiver of such Designated Stockholder’s
rights under this Section 3(b) with respect to such Demand Registration. Any
Designated Stockholder may waive its rights under this Section 3(b) by giving
written notice to the Company.

(c) Effective Demand Registration. Subject to Section 3(a), the Company shall
use its commercially reasonable efforts (taking into account, among other
things, accounting and regulatory matters) to file a Registration Statement
relating to the Demand Registration and to use its commercially reasonable
efforts to cause such Registration Statement to become effective as promptly as
practicable but in no event later than one hundred twenty days after it receives
a request under Section 3(a) hereof and to remain continuously effective for the
lesser of (i) the period during which all Registrable Securities registered in
the Demand Registration are sold or (ii) one hundred twenty days.

(d) Expenses. Except as provided in Section 3(g) or 8(d) hereof, the Company
shall pay all Registration Expenses in connection with a Demand Registration,
whether or not such Demand Registration becomes effective.

(e) Underwriting Procedures. If the Initiating Holders so elect, the Company
shall use its commercially reasonable efforts to cause the offering made
pursuant to such Demand Registration pursuant to this Section 3 to be in the
form of a firm commitment underwritten public offering and the managing
underwriter or underwriters selected for such offering shall be the Approved
Underwriter selected in accordance with Section 3(f) hereof. In connection with
any Demand Registration under this Section 3 involving an underwritten offering,
none of the Registrable Securities held by any Designated Stockholder making a
request for inclusion of such Registrable Securities pursuant to Section 3(a) or
3(b) hereof shall be included in such underwritten offering unless such
Designated Stockholder accepts the terms of the offering as agreed upon by the
Company, the Initiating Holders and the Approved Underwriter (including, without
limitation, offering price, underwriting commissions or discounts and lockup
agreement terms), and then only in such quantity as set forth below. If the
Approved Underwriter advises the Company that the aggregate amount of such
Registrable Securities requested to be included in such offering is sufficiently
large to have a material adverse effect on the distribution or sales price of
the Registrable Securities in such offering, then the Company shall include in
such Demand Registration, to the extent of the amount that the Approved
Underwriter believes may be sold without causing such material adverse effect,
first, such number of Registrable Securities of the Designated Stockholders that
are participating in such offering pursuant to Section 3(a) or 3(b) hereof,
which Registrable Securities shall be allocated pro rata among the Designated
Stockholders participating in the offering, based on the aggregate number of
Registrable Securities held by each such Designated Stockholder, second, any
other securities of the Company requested by any other holders thereof to be
included in such registration, pro rata among such other holders based on the
number of securities held by each such holder, except to the extent any such
holders have agreed under existing agreements to grant priority with regard to
participation in such offering to any other holders of securities of the
Company, and third, securities offered by the Company for its own account.

(f) Selection of Underwriters. If any Demand Registration or S-3 Registration,
as the case may be, of Registrable Securities is in the form of an underwritten

 

10



--------------------------------------------------------------------------------

public offering, the Initiating Holders or S-3 Initiating Holders, as the case
may be, shall select and obtain one or more investment banking firms of national
or regional reputation to act as the managing underwriter or underwriters of the
offering; provided, however, that such firm or firms shall, in any case, also be
approved by the Company, such approval not to be unreasonably withheld, delayed
or conditioned. If any S-3 Registration of Registrable Securities is in the form
of a Hedging Transaction, the S-3 Initiating Holders shall select and obtain an
investment banking firm of national or regional reputation to act as the Hedging
Counterparty of the Hedging Transaction; provided, however, that such firm
shall, in any case, also be approved by the Company, such approval not to be
unreasonably withheld, delayed or conditioned. An investment banking firm or
firms selected pursuant to this Section 3(f) shall be referred to as the
“Approved Underwriter” herein.

(g) Withdrawal. The Initiating Holders shall be entitled to withdraw or revoke a
request for a Demand Registration without the prior written consent of the
Company if (i) such withdrawal or revocation is as a result of facts or
circumstances arising after the date on which a request for a Demand
Registration was made and the Initiating Holders reasonably determine that
participation in such registration would have a material adverse effect on the
Initiating Holders, (ii) the Closing Price is more than twenty percent lower
than the Closing Price on the date the Initiating Holders requested such Demand
Registration or (iii) the Initiating Holders agree to pay all fees and expenses
incurred by the Company in connection with such withdrawn registration (each, a
“Permitted Withdrawal”). If a Permitted Withdrawal occurs under clauses (i) or
(ii) above, the related Demand Registration shall be counted as a Demand
Registration for purposes of Section 3(a) hereof, and if a Permitted Withdrawal
occurs under clause (iii) above, the related Demand Registration shall not be
counted as a Demand Registration for purposes of Section 3(a) hereof. Any
Permitted Withdrawal shall constitute and effect an automatic withdrawal by all
other Initiating Holders and any other Designated Stockholder participating in
such Demand Registration pursuant to the provisions of Section 3(b) hereof.

4. Incidental or “Piggy-Back” Registration.

(a) Request for Incidental or “Piggy-Back” Registration. If the Company proposes
to file a Registration Statement with respect to an offering of Common Stock by
the Company for its own account (other than a Registration Statement on Form S-4
or S-8) or for the account of any stockholder of the Company other than
Designated Stockholders pursuant to Sections 3 and 5 hereof (other than in
connection with an Initial Public Offering), then the Company shall give written
notice (an “Incidental Registration Notice”) of such proposed filing to each of
the Designated Stockholders at least ten Business Days before the anticipated
filing date, which notice shall describe the proposed registration and
distribution and offer such Designated Stockholders the opportunity to register
the number of Registrable Securities that each such Designated Stockholder may
request (an “Incidental Registration”). Any such request by a Designated
Stockholder must be made in writing and received by the Company within ten
Business Days of the date on which the Company sent the Incidental Registration
Notice. The failure of any Designated Stockholder to respond to an Incidental
Registration Notice within ten Business Days shall be deemed a waiver of such
Designated Stockholder’s rights under this Section 4(a) with respect to such
Incidental Registration. The Company shall use its

 

11



--------------------------------------------------------------------------------

commercially reasonable efforts to cause the managing underwriter or
underwriters in the case of a proposed underwritten offering (the “Company
Underwriter”) to permit each Designated Stockholder who has requested in writing
to participate in the Incidental Registration pursuant to this Section 4(a) to
include the number of such Designated Stockholder’s Registrable Securities
indicated by such Designated Stockholder in such offering on the same terms and
conditions as the Common Stock of the Company or the account of such other
stockholder, as the case may be, included therein. Any withdrawal of the
Registration Statement by the Company for any reason shall constitute and effect
an automatic withdrawal of any Incidental Registration related thereto. In
connection with any Incidental Registration under this Section 4(a) involving an
underwritten offering, the Company shall not be required to include any
Registrable Securities in such underwritten offering unless the Designated
Stockholders thereof accept the terms of the underwritten offering as agreed
upon between the Company, such other stockholders, if any, and the Company
Underwriter (including, without limitation, offering price, underwriting
commissions or discounts and lockup agreement terms), and then only in such
quantity as set forth below. If the Company Underwriter determines that the
aggregate amount of the securities requested to be included in such offering is
sufficiently large to have a material adverse effect on the distribution or
sales price of the securities in such offering, then the Company shall include
in such Incidental Registration, to the extent of the amount that the Company
Underwriter believes may be sold without causing such material adverse effect,
first, (i) all of the securities to be offered for the account of the Company,
in the case of a Company initiated Incidental Registration or (ii) all of the
securities to be offered for the account of the stockholders who have requested
such Incidental Registration, pro rata among such requesting stockholders based
on the number of securities held by each such holder, second, any Registrable
Securities and any other shares of Common Stock requested by holders thereof in
the case of an Incidental Registration initiated by the Company or by
stockholders of the Company to be included in such registration (to the extent
that the holders of such securities do not have priority to be included in such
registration), pro rata among the Designated Stockholders and such other holders
based on the number of securities held by each such holder, and third, all of
the securities to be offered for the account of the Company, in the case of an
Incidental Registration initiated by any stockholder of the Company.

Notwithstanding the foregoing, all of the Designated Stockholders hereby waive
any notice requirements under this Section 4(a) in respect of the Initial Public
Offering and any Designated Stockholder who has not registered any of its
Registrable Securities in the Initial Public Offering hereby waives any rights
under this Section 4 to include such Registrable Securities in the Initial
Public Offering.

(b) Expenses. Except as provided in Section 8(d) hereof, the Company shall bear
all Registration Expenses in connection with any Incidental Registration
pursuant to this Section 4, whether or not such Incidental Registration becomes
effective.

5. Form S-3 Registration.

(a) Request for a Form S-3 Registration. Upon the Company becoming eligible for
use of Form S-3 under the Securities Act in connection with a secondary public
offering of its equity securities, in the event that the Company shall receive
from the S-3

 

12



--------------------------------------------------------------------------------

Initiating Holders a written request that the Company register under the
Securities Act on Form S-3 (an “S-3 Registration”) the sale of all or a portion
of the Registrable Securities owned by such S-3 Initiating Holders (which S-3
Registration may be a shelf registration pursuant to Rule 415 promulgated under
the Securities Act, in which case the provisions of Section 5(f) shall apply),
the Company shall give written notice of such request to all of the other
Designated Stockholders (other than S-3 Initiating Holders) as promptly as
practicable but in no event later than ten Business Days before the anticipated
filing date of such Form S-3, which notice shall describe the proposed
registration, the intended method of disposition of such Registrable Securities
and any other information that at the time would be appropriate to include in
such notice, and offer such other Designated Stockholders the opportunity to
register the number of Registrable Securities as each such Designated
Stockholder may request in writing to the Company, given within ten Business
Days of the date on which the Company sent the written notice of such
registration. Each request for an S-3 Registration by the S-3 Initiating Holders
shall state the type and number of the Registrable Securities proposed to be
registered and the intended method of disposition thereof. With respect to each
S-3 Registration, the Company shall, subject to Section 5(b) hereof, (i) include
in such offering the Registrable Securities of the S-3 Initiating Holders and
the Designated Stockholders who have requested in writing to participate in such
registration on the same terms and conditions as the Registrable Securities of
the S-3 Initiating Holders included therein (collectively, the “S-3
Participating Stockholders”) and (ii) use its commercially reasonable efforts to
file a Registration Statement relating to the S-3 Registration (taking into
account, among other things, accounting and regulatory matters) and to use its
commercially reasonable efforts to cause such Registration Statement to become
effective as promptly as practicable but in no event later than one hundred
twenty days after it receives a request under this Section 5(a). Notwithstanding
the foregoing, immediately upon determination of the price at which such
Registrable Securities are to be sold in a S-3 Registration that is a firm
commitment underwritten public offering, if such price is below the price which
the S-3 Initiating Holders find acceptable, the S-3 Initiating Holders shall
then have the right, by written notice to the Company, to withdraw their
Registrable Securities from being included in such offering; provided, that such
a withdrawal by the S-3 Initiating Holders shall constitute and effect an
automatic withdrawal by all other S-3 Participating Stockholders. If the S-3
Initiating Holders request, and if the Company is a Well-Known Seasoned Issuer,
the Company shall cause such S-3 Registration to be made pursuant to an
Automatic Shelf Registration Statement and may omit the names of the S-3
Participating Stockholders and the amount of the Registrable Securities to be
offered thereunder.

(b) Form S-3 Underwriting Procedures. If the S-3 Initiating Holders so elect,
the Company shall use its commercially reasonable efforts to cause such S-3
Registration pursuant to this Section 5 to be in the form of a firm commitment
underwritten public offering and the managing underwriter or underwriters
selected for such offering shall be the Approved Underwriter selected in
accordance with Section 3(f) hereof. In connection with any S-3 Registration
under this Section 5 involving an underwritten public offering, none of the
Registrable Securities held by any Designated Stockholder making a request for
inclusion of such Registrable Securities pursuant to Section 5(a) hereof shall
be included in such underwritten offering unless such Designated Stockholder
accepts the terms of the offering as agreed upon by the Company, the S-3
Initiating Holders and the Approved Underwriter (including, without limitation,
offering price, underwriting commissions and discounts and lockup agreement
terms)

 

13



--------------------------------------------------------------------------------

and then only in such quantity as set forth below. If the Approved Underwriter
advises the Company that the aggregate amount of such Registrable Securities
requested to be included in such offering is sufficiently large to have a
material adverse effect on the distribution or sales price of the Registrable
Securities in such offering then the Company shall include in such offering, to
the extent of the amount that the Approved Underwriter believes may be sold
without causing such material adverse effect, first, such number of Registrable
Securities of the Designated Stockholders participating in the offering under
Section 5(a) hereof, which Registrable Securities shall be allocated pro rata
among such Designated Stockholders participating in the offering, based on the
number of Registrable Securities held by each such Designated Stockholder,
second, any other securities of the Company requested by holders thereof to be
included in such registration, except to the extent any such holders have agreed
under existing agreements to grant priority with regard to participation in such
offering to any other holders of securities of the Company, and third,
securities offered by the Company for its own account.

(c) Limitations on Form S-3 Registrations. If the Board of Directors, in its
good faith judgment, determines that a Valid Business Reason exists, (x) the
Company may postpone filing a Registration Statement relating to an S-3
Registration (but not the preparation of the Registration Statement) until such
Valid Business Reason no longer exists, but in no event for more than sixty days
after the date when the S-3 Registration was requested or, if later, after the
occurrence of the Valid Business Reason and (y) in case a Registration Statement
has been filed relating to an S-3 Registration, the Company may postpone
amending or supplementing such Registration Statement (in which case, if the
Valid Business Reason no longer exists or if more than sixty days have passed
since such postponement, the S-3 Initiating Holders may request the prompt
amendment or supplement of such Registration Statement or a new S-3
Registration). The Company shall give written notice to all Designated
Stockholders of its determination to postpone or delay amending or supplementing
a Registration Statement and of the fact that the Valid Business Reason for such
postponement or delay no longer exists, in each case, promptly after the
occurrence thereof. Notwithstanding anything to the contrary contained herein,
the Company may not postpone a filing or delay amending or supplementing a
filing under this Section 5(c) due to a Valid Business Reason (i) for more than
90 days in any twelve-month period or (ii) for more than 60 days in any rolling
90 day period. In addition, the Company shall not be required to effect any
registration pursuant to Section 5(a) hereof (i) within the Specified Period
after the effective date of any other Registration Statement of the Company
(other than a Registration Statement on Form S-4 or S-8 or any successor form
thereto), (ii) if Form S-3 is not available for such offering by the S-3
Initiating Holders or (iii) if the S-3 Initiating Holders, together with the
Designated Stockholders (other than S-3 Initiating Holders) registering
Registrable Securities in such registration, propose to sell their Registrable
Securities at an aggregate price (calculated based upon the Market Price of the
Registrable Securities on the last date on which the Company could receive
requests for inclusion in such S-3 Registration under Section 5(a) hereof) to
the public of less than $20,000,000.

(d) Expenses. Except as provided in Section 8(d) hereof, the Company shall bear
all Registration Expenses in connection with any S-3 Registration pursuant to
this Section 5, whether or not such S-3 Registration becomes effective.

 

14



--------------------------------------------------------------------------------

(e) Automatic Shelf Registration Statement. After the Registration Statement
with respect to a S-3 Registration that is an Automatic Shelf Registration
Statement becomes effective, upon written request by the S-3 Initiating Holders,
the Company shall, as promptly as practicable after receiving such request,
(i) file with the Commission a prospectus supplement naming the S-3
Participating Stockholders as selling stockholders and the amount of Registrable
Securities to be offered and include, to the extent not included or incorporated
by reference in the Registration Statement, any other information omitted from
the Prospectus used in connection with such Registration Statement as permitted
by Rule 430B promulgated under the Securities Act (including the plan of
distribution and the names of any underwriters, placement agents or brokers) and
(ii) pay any necessary filing fees to the Commission within the time period
required.

(f) Shelf Take-Downs. (i) Any Designated Stockholder (an “Initiating Shelf
Holder”) that holds Registrable Securities included in a Form S-3 that provides
for offers and sales of Registrable Securities on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act (a “Form S-3 Shelf Registration
Statement”) may initiate an offering or sale of all or part of such Registrable
Securities (a “Shelf Take-Down”), in which case the provisions of this
Section 5(f) shall apply; provided that the consent of Rajaconda Holdings, Inc.
shall be required for any Shelf Takedown by a CI Distributee.

(ii) If in connection with any Shelf Take-Down, the S-3 Initiating Holders so
elect in a written request delivered to the Company (an “Underwritten Shelf
Take-Down Notice”), a Shelf Take-Down may be in the form of an underwritten
public offering (an “Underwritten Shelf Take-Down”) and, subject to the
limitations set forth in the proviso to Section 5(a), the Company shall file and
effect an amendment or supplement to its Form S-3 Shelf Registration Statement
for such purpose as soon as practicable. Such S-3 Initiating Holders shall
indicate in such Underwritten Shelf Take-Down Notice whether it intends for such
Underwritten Shelf Take-Down to involve a customary “road show” (including an
“electronic road show”) or other substantial marketing effort by the
underwriters (a “Marketed Underwritten Shelf Take-Down”). Upon receipt of an
Underwritten Shelf Take-Down Notice indicating that such Underwritten Shelf
Take-Down will be a Marketed Underwritten Shelf Take-Down, the Company shall
promptly (but in any event no later than ten Business Days prior to the expected
date of such Marketed Underwritten Shelf Take-Down) give written notice of such
Marketed Underwritten Shelf Take-Down to all other S-3 Participating
Stockholders and shall permit the participation of all such S-3 Participating
Stockholders that request inclusion in such Marketed Underwritten Shelf
Take-Down who respond in writing within ten Business Days after the receipt of
such notice of their election to participate. The provisions of Section 5(b)
(other than the first sentence thereof) shall apply with respect to the right of
the Initiating Shelf Holder and any other Shelf Holder to participate in any
Underwritten Shelf Take-Down.

(iii) If any Initiating Shelf Holder desires to effect a Shelf Take-Down that
does not constitute a Marketed Underwritten Shelf Take-Down (a “Non-Marketed
Underwritten Shelf Take-Down”), such Initiating Shelf Holder shall so indicate
in a written request delivered to the Company no later than two Business Days
prior to the expected date of such Non-Marketed Underwritten Shelf Take-Down,
which request shall include (i) the total number of Registrable Securities
expected to be offered and sold in such Non-Marketed

 

15



--------------------------------------------------------------------------------

Underwritten Shelf Take-Down, (ii) the expected plan of distribution of such
Non-Marketed Underwritten Shelf Take-Down and (iii) the action or actions
required (including the timing thereof) in connection with such Non-Marketed
Underwritten Shelf Take-Down (including the delivery of one or more stock
certificates representing shares of Registrable Securities to be sold in such
Non-Marketed Underwritten Shelf Take-Down), and, subject to the limitations set
forth in Section 5(a), the Company shall file and effect an amendment or
supplement to its Form S-3 Shelf Registration Statement for such purpose as soon
as practicable.

6. Hedging Transactions.

(a) In any S-3 Registration, the S-3 Initiating Holders may (on behalf of
themselves and the Designated Stockholders) elect to engage in a Hedging
Transaction. The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Designated Stockholders’ Counsel
(after good-faith consultation with counsel to the Company), it is necessary or
desirable to register under the Securities Act such Hedging Transaction or sales
or transfers (whether short or long) of Registrable Securities in connection
therewith, then the Company shall use commercially reasonable efforts to take
such actions (which may include, among other things, the filing of a prospectus
supplement or post-effective amendment to a Registration Statement to include
additional or changed information that is material or is otherwise required to
be disclosed, including, without limitation, a description of such Hedging
Transaction, the name of the Hedging Counterparty, identification of the Hedging
Counterparty or its Affiliates as underwriters or potential underwriters, if
applicable, or any change to the plan of distribution) as may reasonably be
required to register such Hedging Transaction or sales or transfers of
Registrable Securities in connection therewith under the Securities Act in a
manner consistent with the rights and obligations of the Company hereunder with
respect to the registration of Registrable Securities. Any information regarding
the Hedging Transaction included in a Registration Statement, Prospectus or Free
Writing Prospectus pursuant to this Section 6(a) shall, for purposes of
Section 9 hereof, be deemed to be information provided by the Designated
Stockholder that is party to such Hedging Transaction and is selling Registrable
Securities pursuant to such Registration Statement for purposes of Section 9
hereof.

(b) The selection of any Hedging Counterparty shall not be subject to
Section 3(f) hereof, but the Hedging Counterparty shall be selected by the
Designated Stockholders holding a majority of the Registrable Securities subject
to the Hedging Transaction that are proposed to be included in such Registration
Statement.

(c) If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may be considered) an underwriter or selling
stockholder, then it shall be required to provide customary indemnities to the
Company regarding the plan of distribution and like matters.

(d) The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Annex B hereto and to

 

16



--------------------------------------------------------------------------------

include in each Prospectus supplement filed in connection with any proposed
Hedging Transaction language mutually agreed upon by the Company, the relevant
Designated Stockholder and the Hedging Counterparty describing such Hedging
Transaction.

7. Holdback Agreements.

(a) Restrictions on Public Sale by Designated Stockholders.

(i) To the extent requested by the Approved Underwriter or the Company
Underwriter, as the case may be, in the case of an underwritten public offering,
each Designated Stockholder (other than any Pledgee or Hedging Counterparty)
agrees (x) not to effect any public sale or distribution of any Registrable
Securities or of any securities convertible into or exchangeable or exercisable
for such Registrable Securities, including a sale pursuant to Rule 144 (or any
successor rule or regulation) promulgated under the Securities Act, or offer to
sell, contract to sell (including, without limitation, any short sale), grant
any option to purchase or enter into any hedging or similar transaction with the
same economic effect as a sale of, any Registrable Securities and (y) except as
otherwise consented to by the Company, not to make any request for a Demand
Registration or S-3 Registration under this Agreement, in each case, during the
Specified Period following the effective date of such Registration Statement,
except in each case as part of such underwritten public offering.

(ii) In connection with the Initial Public Offering, to the extent requested by
the managing underwriter therefor, each Designated Stockholder agrees to enter
into a Lock-Up Agreement.

(iii) Notwithstanding anything herein to the contrary, no Pledgee or Hedging
Counterparty shall be required to agree to any restriction on its ability to
trade in any securities, including the restrictions set forth in this
Section 7(a). The Designated Stockholders hereby agree that they shall act in
good faith with respect to the restrictions set forth in this Section 7(a) and
shall take no action or omit to take any action with the intention of
circumventing or evading the restrictions applicable to them under this 7(a).

(b) Restrictions on Public Sale by the Company. Unless the Company shall have
received the prior written consent of the Majority Designated Stockholders, the
Company agrees not to (i) effect any public sale or distribution of any of its
securities, or any securities convertible into or exchangeable or exercisable
for such securities (except pursuant to registrations on Form S-4 or S-8),
(ii) file any Registration Statements relating to the registration of securities
for the Company’s account (except pursuant to registrations on Form S-4 or S-8),
or (iii) make any public announcements related to clause (i) or (ii), in each
case, during the period beginning on the effective date of any Registration
Statement relating to a registration in which the Designated Stockholders of
Registrable Securities are participating and ending on the earlier of (x) the
date on which all Registrable Securities registered on such Registration
Statement are sold and (y) the Specified Period after the effective date of such
Registration Statement (except as part of such registration).

 

17



--------------------------------------------------------------------------------

8. Registration Procedures.

(a) Obligations of the Company. Whenever registration of Registrable Securities
has been requested or required pursuant to Section 3, Section 4 or Section 5
hereof, the Company shall use its commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as quickly as practicable, and in
connection with any such request, the Company shall:

(i) use its commercially reasonable efforts (taking into account, among other
things, accounting and regulatory matters) to, as expeditiously as possible,
prepare and file with the Commission a Registration Statement on any form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of such Registrable
Securities in accordance with the intended method of distribution thereof, and
cause such Registration Statement to become effective; provided, however, that
(x) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including, without limitation, any documents incorporated
by reference therein), or before using any Free Writing Prospectus, the Company
shall provide one firm of legal counsel selected by the Designated Stockholders
holding a majority of the Registrable Securities being registered in such
registration (“Designated Stockholders’ Counsel”), any managing underwriter or
broker/dealer participating in any disposition of such Registrable Securities
pursuant to a Registration Statement and any attorney retained by any such
managing underwriter or broker/dealer (each, an “Inspector” and collectively,
the “Inspectors”) with an opportunity to review and comment on such Registration
Statement and each Prospectus included therein (and each amendment or supplement
thereto) and each Free Writing Prospectus to be filed with the Commission,
subject to such documents being under the Company’s control, and (y) the Company
shall notify the Designated Stockholders’ Counsel and each seller of Registrable
Securities pursuant to such Registration Statement of any stop order issued or
threatened by the Commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered;

(ii) use its commercially reasonable efforts to, as expeditiously as possible,
prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the lesser of
(x) one hundred twenty days (or, in the case of an S-3 Registration, three years
from the effective date of the Registration Statement if such Registration
Statement is filed pursuant to Rule 415 promulgated under the Securities Act)
and (y) such shorter period which will terminate when all Registrable Securities
covered by such Registration Statement have been sold (or, if such Registration
Statement is an Automatic Shelf Registration Statement, on the third anniversary
of the date of filing of such Automatic Shelf Registration Statement); and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

(iii) as expeditiously as possible, furnish to each seller of Registrable
Securities such number of copies of such Registration Statement, each amendment
and supplement thereto (in each case including all exhibits thereto), the
Prospectus included in

 

18



--------------------------------------------------------------------------------

such Registration Statement (including each preliminary Prospectus), any
Prospectus filed under Rule 424 under the Securities Act and any Free Writing
Prospectus as each such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

(iv) use its commercially reasonable efforts to, as expeditiously as possible,
register or qualify such Registrable Securities under such other securities or
“blue sky” laws of such jurisdictions as any seller of Registrable Securities
may reasonably request, and continue such registration or qualification in
effect in such jurisdiction for as long as permissible pursuant to the laws of
such jurisdiction, or for as long as any such seller requests or until all of
such Registrable Securities are sold, whichever is shortest, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
any such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller; provided, however, that the Company
shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 8(a)(iv), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;

(v) as expeditiously as possible following its actual knowledge thereof, notify
each seller of Registrable Securities: (A) when a Prospectus, any Prospectus
supplement, any Free Writing Prospectus, a Registration Statement or a
post-effective amendment to a Registration Statement has been filed with the
Commission, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective; (B) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement, related Prospectus or Free Writing
Prospectus or for additional information; (C) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (D) of the existence of any fact or happening of any event of which
the Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in the Registration Statement,
Prospectus or Free Writing Prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such Prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(vi) use its commercially reasonable efforts to, as expeditiously as possible,
upon the occurrence of any event contemplated by Section 8(a)(v)(D) hereof or,
subject to Sections 3(a) and 5(c) hereof, the existence of a Valid Business
Reason, prepare a supplement or amendment to such Registration Statement,
related Prospectus or Free Writing Prospectus and furnish to each seller of
Registrable Securities a reasonable number of copies of such supplement to, or
amendment of, such Registration Statement, Prospectus or Free Writing Prospectus
as may be necessary so that, after delivery to the purchasers of such
Registrable

 

19



--------------------------------------------------------------------------------

Securities, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of such Prospectus or Free Writing Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

(vii) enter into and perform customary agreements (including an underwriting
agreement in customary form with the Approved Underwriter or Company
Underwriter, if any, selected as provided in Section 3, Section 4 or Section 5
hereof, as the case may be) and take such other commercially reasonable actions
as are reasonably required in order to expedite or facilitate the disposition of
such Registrable Securities and shall provide all reasonable cooperation,
including causing its appropriate officers to attend and participate in “road
shows” and other information meetings organized by the Approved Underwriter or
Company Underwriter, if and as applicable, and causing counsel to the Company to
deliver customary legal opinions in connection with any such underwriting
agreements;

(viii) make available at reasonable times for inspection by any Inspector all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the Company’s independent registered public
accounting firm, to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement. Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (y) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (z) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each Inspector agrees that it shall, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, promptly give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential. In the event that the Company is unsuccessful in preventing the
disclosure of such Records, such Inspector agrees that it shall furnish only
such portion of those Records that it is advised by counsel is legally required
and shall exercise all reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to those Records;

(ix) if such sale is pursuant to an underwritten public offering, obtain a “cold
comfort” letter dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;

 

20



--------------------------------------------------------------------------------

(x) furnish, at the request of any seller of Registrable Securities on the date
such securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the Registration Statement with respect to such securities becomes
effective, an opinion, dated such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters, if any, and to
the seller making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and such seller may reasonably request and are customarily
included in such opinions;

(xi) comply with all applicable rules and regulations of the Commission, and
make available to its security holders, as soon as reasonably practicable but no
later than fifteen months after the effective date of the Registration
Statement, an earnings statement covering a period of twelve months beginning
after the effective date of the Registration Statement, in a manner which
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated under the Securities Act;

(xii) cause any shares of Common Stock included in the Registration Statement to
be listed on each securities exchange on which the Common Stock is then listed,
provided that the applicable listing requirements are satisfied;

(xiii) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

(xiv) cause the Registrable Securities covered by such Registration Statement to
be registered with or approved by such other governmental agencies or
authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;

(xv) provide a transfer agent and registrar for the Registrable Securities and a
CUSIP number for the Registrable Securities;

(xvi) take all other steps reasonably necessary to effect the registration of
the Registrable Securities contemplated hereby and reasonably cooperate with the
holders or underwriters (in the case of an underwritten offering) of such
Registrable Securities to facilitate the disposition of such Registrable
Securities pursuant thereto;

(xvii) within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filings of all Prospectuses and Free
Writing Prospectuses with the Commission; and

(xviii) within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby).

 

21



--------------------------------------------------------------------------------

(b) Seller Requirements. In connection with any offering under any Registration
Statement under this Agreement, each Designated Stockholder (i) shall promptly
furnish to the Company in writing such information with respect to such
Designated Stockholder and the intended method of disposition of its Registrable
Securities as the Company may reasonably request or as may be required by law or
regulations for use in connection with any related Registration Statement or
Prospectus (or amendment or supplement thereto) and all information required to
be disclosed in order to make the information previously furnished to the
Company by such Designated Stockholder not contain a material misstatement of
fact or necessary to cause such Registration Statement or Prospectus (or
amendment or supplement thereto) not to omit a material fact with respect to
such Designated Stockholder necessary in order to make the statements therein
not misleading; (ii) shall comply with the Securities Act and the Exchange Act
and all applicable state securities laws and comply with all applicable
regulations in connection with the registration and the disposition of the
Registrable Securities; and (iii) shall not use any Free Writing Prospectus
without the prior written consent of the Company. If any seller of Registrable
Securities fails to provide such information required to be included in such
Registration Statement by applicable securities laws or otherwise necessary or
desirable in connection with the disposition of such Registrable Securities in a
timely manner after written request therefor, the Company may exclude such
seller’s Registrable Securities from a registration under Sections 3, 4 or 5
hereof.

(c) Notice to Discontinue. Each Designated Stockholder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 8(a)(v)(D) hereof or, subject to Section 3(a) and 5(c)
hereof, the existence of Valid Business Reason, such Designated Stockholder
shall forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until such
Designated Stockholder’s receipt of the copies of the supplemented or amended
Prospectus or Free Writing Prospectus contemplated by
Section 8(a)(vi) hereof (or if no supplemental or amended prospectus or Free
Writing Prospectus is required, upon confirmation from the Company that use of
the Prospectus or Free Writing Prospectus is once again permitted) and, if so
directed by the Company, such Designated Stockholder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Designated Stockholder’s possession, of the Prospectus or Free
Writing Prospectus covering such Registrable Securities which is current at the
time of receipt of such notice. If the Company shall give any such notice, the
Company shall extend the period during which such Registration Statement shall
be maintained effective pursuant to this Agreement (including, without
limitation, the period referred to in Section 8(a)(ii) hereof) by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 8(a)(v)(D) hereof to and including the date when sellers of
such Registrable Securities under such Registration Statement shall have
received the copies of the supplemented or amended Prospectus or Free Writing
Prospectus contemplated by and meeting the requirements of
Section 8(a)(v) hereof (or if no supplemental or amended prospectus or Free
Writing Prospectus is required, upon confirmation from the Company that use of
the Prospectus or Free Writing Prospectus is once again permitted).

(d) Registration Expenses. Except as provided under the last sentence of this
Section 8(d), the Company shall pay all expenses arising from or incident to its

 

22



--------------------------------------------------------------------------------

performance of, or compliance with, this Agreement, including, without
limitation (i) all expenses, including filing fees, in connection with the
preparation and filing of the Registration Statement, preliminary prospectus or
final prospectus and amendments and supplements thereto, (ii) Commission, stock
exchange and FINRA registration (including any counsel retained in connection
with FINRA registration) and filing fees, (iii) transfer agents’ and registrars’
fees and expenses, (iv) all expenses with respect to road shows, (v) all fees
and expenses incurred in complying with state securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(vi) all printing, messenger and delivery expenses, (vii) the fees, charges and
expenses of counsel to the Company and of its independent registered public
accounting firm and any other accounting fees, charges and expenses incurred by
the Company (including, without limitation, any expenses arising from any “cold
comfort” letters or any special audits incident to or required by any
registration or qualification) and the reasonable and documented legal fees,
charges and expenses of Designated Stockholder’s Counsel and (viii) any
liability insurance or other premiums for insurance obtained in connection with
any Demand Registration or piggy-back registration thereon, Incidental
Registration or S-3 Registration pursuant to the terms of this Agreement,
regardless of whether such Registration Statement is declared effective. All of
the expenses described in the preceding sentence of this Section 8(d) are
referred to herein as “Registration Expenses.” The Designated Stockholders of
Registrable Securities sold pursuant to a Registration Statement shall bear the
expense of any broker’s commission or underwriter’s discount or commission
relating to the registration and sale of such Designated Stockholders’
Registrable Securities and shall, other than as set forth in clause (vii) above,
bear the fees and expenses of their own counsel.

9. Indemnification; Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Designated Stockholder, its partners, directors, officers,
Affiliates, stockholders, members, employees, trustees and each Person who
controls (within the meaning of Section 15 of the Securities Act) such
Designated Stockholder from and against any and all losses, claims, damages,
liabilities and expenses, or any action or proceeding in respect thereof
(including reasonable costs of investigation and reasonable attorneys’ fees and
expenses) (each, a “Liability” and collectively, “Liabilities”), arising out of
or based upon (a) any untrue, or allegedly untrue, statement of a material fact
contained in the Disclosure Package, the Registration Statement, the Prospectus,
any Free Writing Prospectus or in any amendment or supplement thereto; and
(b) the omission or alleged omission to state in the Disclosure Package, the
Registration Statement, the Prospectus, any Free Writing Prospectus or in any
amendment or supplement thereto any material fact required to be stated therein
or necessary to make the statements therein not misleading under the
circumstances such statements were made; provided, however, that the Company
shall not be held liable in any such case to the extent that any such Liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission contained in such Disclosure Package,
Registration Statement, Prospectus, Free Writing Prospectus or such amendment or
supplement thereto in reliance upon and in conformity with information
concerning such Designated Stockholder furnished in writing to the Company by or
on behalf of such Designated Stockholder expressly for use therein,

 

23



--------------------------------------------------------------------------------

including, without limitation, the information furnished to the Company pursuant
to Sections 8(b) and 9(b) hereof. The Company shall also provide customary
indemnities to any underwriters of the Registrable Securities, their officers,
directors and employees and each Person who controls such underwriters (within
the meaning of Section 15 of the Securities Act) to the same extent as provided
above with respect to the indemnification of the Designated Stockholders of
Registrable Securities.

(b) Indemnification by Designated Stockholders. In connection with any offering
in which a Designated Stockholder is participating pursuant to Section 3, 4 or 5
hereof, such Designated Stockholder agrees severally to indemnify and hold
harmless the Company, the other Designated Stockholders, any underwriter
retained by the Company and each Person who controls the Company, the other
Designated Stockholders or such underwriter (within the meaning of Section 15 of
the Securities Act) to the same extent as the foregoing indemnity from the
Company to the Designated Stockholders (including indemnification of their
respective partners, directors, officers, Affiliates, stockholders, members,
employees, trustees and Controlling Persons), but only to the extent that
Liabilities arise out of or are based upon a statement or alleged statement or
an omission or alleged omission that was made in reliance upon and in conformity
with information with respect to such Designated Stockholder furnished in
writing to the Company by or on behalf of such Designated Stockholder expressly
for use in such Disclosure Package, Registration Statement, Prospectus, Free
Writing Prospectus or such amendment or supplement thereto, including, without
limitation, the information furnished to the Company pursuant to Section 8(b)
hereof; provided, however, that the total amount to be indemnified by such
Designated Stockholder pursuant to this Section 9(b) shall be limited to the net
proceeds received by such Designated Stockholders in the offering to which such
Disclosure Package, Registration Statement, Prospectus, Free Writing Prospectus
or such amendment or supplement thereto relates.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the reasonable and documented
out-of-pocket fees and expenses of such counsel shall be paid by the Indemnified
Party unless (i) the Indemnifying Party agrees to pay the same, (ii) the
Indemnifying Party fails to assume the defense of such action with counsel
reasonably satisfactory to the Indemnified Party or (iii) the named parties to
any such action (including any impleaded parties) include both the

 

24



--------------------------------------------------------------------------------

Indemnifying Party and the Indemnified Party and such parties have been advised
by such counsel that either (x) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (y) there may be one or more legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party. In any of such cases, the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of such Indemnified Party, it being understood, however, that the
Indemnifying Party shall not be liable for the reasonable and documented
out-of-pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out-of-pocket fees and expenses shall be reimbursed as
incurred. No Indemnifying Party shall be liable for any settlement entered into
without its written consent. No Indemnifying Party shall, without the consent of
such Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding. Notwithstanding the
foregoing, if at any time an Indemnified Party shall have requested the
Indemnifying Party to reimburse the Indemnified Party for fees and expenses of
counsel as contemplated by this Section 9, the Indemnifying Party agrees that it
shall be liable for any settlement of any proceeding effected without the
Indemnifying Party’s written consent if (i) such settlement is entered into more
than thirty business days after receipt by the Indemnifying Party of the
aforesaid request and (ii) the Indemnifying Party shall not have reimbursed the
Indemnified Party in accordance with such request or contested the
reasonableness of such fees and expenses prior to the date of such settlement.

(d) Contribution. If the indemnification provided for in this Section 9 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or
insufficient to hold harmless an Indemnified Party in respect of any Liabilities
referred to herein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted in such
Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 9(a), 9(b) and 9(c) hereof, any
reasonable and documented out-of-pocket legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding; provided, that the total amount to be contributed by any Designated
Stockholder shall be limited to the net proceeds (after deducting the
underwriters’ discounts and commissions) received by such Designated Stockholder
in the offering.

 

25



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

10. Rule 144. The Company covenants from and after the IPO Pricing Date that it
shall take such action as may be required from time to time to enable such
Designated Stockholder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (ii) any similar rules or regulations hereafter adopted by the
Commission. The Company shall, upon the request of any Designated Stockholder,
deliver to such Designated Stockholder a written statement as to whether it has
complied with such requirements.

11. Miscellaneous.

(a) Stock Splits, etc. The provisions of this Agreement shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations
recapitalizations and the like occurring after the date hereof.

(b) No Inconsistent Agreements. The Company hereby represents and warrants that
it has not previously entered into any agreement granting registration rights to
any Person with respect to any securities of the Company. The Company shall not
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Designated Stockholders in this Agreement or
grant any additional registration rights to any Person or with respect to any
securities that are not Registrable Securities which rights are inconsistent
with the rights granted in this Agreement.

(c) Remedies. The Designated Stockholders, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, shall be
entitled to specific performance of their rights under this Agreement. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive in any action for specific performance the defense
that a remedy at law would be adequate.

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given unless
consented to in writing by the Company and the Majority Designated Stockholders;
provided, however, that no amendment, modification, supplement, waiver or
consent to depart from the provisions hereof shall be effective if such
amendment, modification, supplement, waiver or consent to depart from the
provisions hereof materially and adversely affects the substantive rights or
obligations of one Designated Stockholder, or group of Designated Stockholders,
without a similar and proportionate effect on the substantive rights or
obligations of all Designated Stockholders, unless each such disproportionately
affected Designated Stockholder consents in writing thereto.

 

26



--------------------------------------------------------------------------------

(e) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:

 

  (i) If to the Company:

Ply Gem Holdings, Inc.

5020 Weston Parkway, Suite 400

Cary, North Carolina 27513

Telecopy: (919) 677-3914

Attention: Timothy Johnson, Esq.

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Telecopy: (212) 492-0025

Attention: John C. Kennedy, Esq.

 

  (ii) If to any Designated Stockholder, at its address as it appears in the
books and records of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied, or electronically transmitted. Any party may by
notice given in accordance with this Section 11(e) designate another address or
Person for receipt of notices hereunder.

(f) Permitted Assignees; Third Party Beneficiaries. This Agreement shall inure
to the benefit of and be binding upon the permitted assignees of the parties
hereto as provided in Section 2(d) hereof. Except as provided in Section 9
hereof, no Person other than the parties hereto and their permitted assignees is
intended to be a beneficiary of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

27



--------------------------------------------------------------------------------

(j) Jurisdiction. Any action or proceeding against any party hereto relating in
any way to this Agreement or the transactions contemplated hereby may be brought
and enforced in the federal or state courts in the State of New York, and each
party, on behalf of itself and its respective successors and assigns,
irrevocably consents to the jurisdiction of each such court in respect of any
such action or proceeding. Each party, on behalf of itself and its respective
successors and assigns, irrevocably consents to the service of process in any
such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, return receipt requested, to such person or
entity at the address for such person or entity set forth in Section 11(e)
hereof of this Agreement or such other address as such person or entity shall
notify the other in writing. The foregoing shall not limit the right of any
person or entity to serve process in any other manner permitted by law or to
bring any action or proceeding, or to obtain execution of any judgment, in any
other jurisdiction.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
State of New York or located in any other jurisdiction chosen by the Company in
accordance with Section 11(j) hereof. Each party, on behalf of itself and its
respective successors and assigns, hereby irrevocably waives any claim that a
court located in the State of New York is not a convenient forum for any such
action or proceeding.

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.

(k) WAIVER OF JURY TRIAL. EACH PARTY, ON BEHALF OF ITSELF AND ITS RESPECTIVE
SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY WAIVES ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION BASED UPON, OR ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(l) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.

(m) Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.
Terms defined in the singular have a comparable meaning when used in the plural,
and vice versa.

 

28



--------------------------------------------------------------------------------

(n) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

(o) Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

(p) Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement.

[Remainder of page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

PLY GEM HOLDINGS, INC. By:  

/s/ Shawn K. Poe

  Name: Shawn K. Poe   Title: Vice President and Chief Financial Officer
CAXTON-ISEMAN (PLY GEM), L.P. By:   Rajaconda Holdings, Inc., its general
partner By:  

/s/ Frederick J. Iseman

  Name: Frederick J. Iseman   Title: President CAXTON-ISEMAN (PLY GEM) II, L.P.
By:   Rajaconda Holdings, Inc., its general partner By:  

/s/ Frederick J. Iseman

  Name: Frederick J. Iseman   Title: President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Gary E. Robinette

  Name: Gary E. Robinette By:  

/s/ Shawn K. Poe

  Name: Shawn K. Poe By:  

/s/ John Wayne

  Name: John Wayne By:  

/s/ David N. Schmoll

  Name: David N. Schmoll By:  

/s/ Timothy D. Johnson

  Name: Timothy D. Johnson By:  

/s/ John Buckley

  Name: John Buckley By:  

/s/ Lynn Morstad

  Name: Lynn Morstad

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Annex A

[Name and Address of Transferee]

Ply Gem Holdings, Inc.

5020 Weston Parkway, Suite 400

Cary, North Carolina 27513

[Name and Address of Transferor]

                , 20    

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement, dated as of May 22, 2013
(the “Registration Rights Agreement”), by and among Ply Gem Holdings, Inc., a
Delaware corporation, and the certain stockholders named therein. All
capitalized terms used herein but not otherwise defined shall have the meanings
given to them in the Registration Rights Agreement.

In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the “Transferee”), the
Transferee hereby agrees to be bound as a Designated Stockholder by the
provisions of the Registration Rights Agreement as provided under
Section 2(d)(i) thereto.

This agreement shall be governed by New York law.

 

Yours sincerely, [Name of Transferee] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

Plan of Distribution

A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

 

•  

enter into transactions with a broker-dealer or affiliate of a broker-dealer or
other third party in connection with which that other party will become a
selling stockholder and engage in short sales of our common stock under this
prospectus, in which case the other party may use shares of our common stock
received from the selling stockholder to close out any short position;

 

•  

initiate block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•  

sell short our common stock under this prospectus and use shares of our common
stock held by the selling stockholder to close out any short position;

 

•  

enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, shares of our common stock to a broker-dealer or an affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and publicly resell or otherwise transfer shares of our common stock under this
prospectus;

 

•  

initiate an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

loan or pledge shares of our common stock to a broker-dealer or affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus;
or

 

•  

enter into derivative transactions with third parties, or sell securities not
covered by this prospectus to third parties in privately negotiated
transactions. If the applicable prospectus supplement indicates, in connection
with those derivatives, the third parties may sell securities covered by this
prospectus and the applicable prospectus supplement, including in short sale
transactions. If so, the third party may use securities pledged by the selling
stockholder or borrowed from the selling stockholder or others to settle those
sales or to close out any related open borrowings of stock, and may use
securities received from the selling stockholder in settlement of those
derivatives to close out any related open borrowings of stock. The third party
in such sale transactions will be an underwriter and will be identified in the
applicable prospectus supplement (or a post effective amendment).